76465: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








20-35951: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 76465


Short Caption:TURNER (STEVEN) VS. STATECourt:Supreme Court


Related Case(s):76465-COA, 82231, 82231-COA


Lower Court Case(s):Clark Co. - Eighth Judicial District - C309578Classification:Criminal Appeal - Other - Direct


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantSteven TurnerHoward Brooks
							(Clark County Public Defender)
						Deborah L. Westbrook
							(Clark County Public Defender)
						


RespondentThe State of NevadaJohn T. Afshar
							(Clark County District Attorney)
						Alexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						





Docket Entries


DateTypeDescriptionPending?Document


07/24/2018Filing FeeAppeal Filing Fee Waived.  Criminal.


07/24/2018Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement and Notice of Briefing Schedule mailed to counsel for appellant.)18-28353




08/08/2018Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested:   09/23/15, 10/01/15, 11/10/15, 05/03/16, 07/12/16, 07/26/16, 08/04/16, 11/29/16, 07/06/17, 10/12/17, 10/31/17, 11/02/17, 11/16/17, 11/30/17, 12/14/17, 03/06/18, 03/22/18, 03/29/18, 04/10/18, 04/16/18, 04/17/18, 04/18/18, 04/19/18, 04/20/18, 04/23/18, 04/24/18, 04/25/18, 04/26/18, 04/27/18, 05/31/18, 06/19/18, 06/21/18.To Court Reporter: Robin Page and Dalyne Easley.18-30460




08/08/2018Docketing StatementFiled Docketing Statement Criminal Appeals.18-30489




09/13/2018TranscriptFiled Notice from Court Reporter. Robin Page stating that the requested transcripts were delivered.  Dates of transcripts: 4/16/18, 4/17/18, 4/18/18, 4/19/18, 4/20/18, 4/23/18, 4/24/18, 4/25/18, 4/26/18 and 4/27/18.18-35755




09/18/2018TranscriptFiled Notice from Court Recorder.  Robin Page stating that the requested transcripts were delivered.  Dates of transcripts:  09/23/2015, 10/12/17, 10/31/17, 11/02/17, 11/16/17, 11/30/17, 12/14/17, 03/06/18, 03/22/18, 03/29/18, 04/10/18, 05/31/18, 06/19/18, 06/21/1818-36347




09/27/2018TranscriptFiled Notice from Court Reporter. Robin Page stating that the requested transcripts were delivered.  Dates of transcripts: 4/16/18, 4/17/18, 4/18/18, 4/19/18, 4/20/18, 4/23/18, 4/24/18, 4/25/18, 4/26/18 and 4/27/18.18-37965




11/16/2018MotionFiled Stipulation to Extend Time to File Opening Brief.  (SC)18-904622




11/16/2018Notice/OutgoingIssued Notice - Stipulation Approved.  Appellant's Opening Brief and Appendix due:  December 21, 2018.18-904625




12/21/2018MotionFiled Appellant's Motion for Extension of Time (Opening Brief). (SC)18-910031




01/07/2019Order/ProceduralFiled Order Granting Motion. Appellant's Opening Brief and Appendix due: February 4, 2019. (SC).19-00715




02/04/2019MotionFiled Appellant's Motion to Transmit Exhibits (State's Exhibits 28-32 and Court Exhibit A). (SC)19-05306




02/04/2019BriefFiled Appellant's Opening Brief. (SC)19-05307




02/04/2019AppendixFiled Appellant's Appendix Vol I. (SC)19-05308




02/04/2019AppendixFiled Appellant's Appendix Vol II. (SC)19-05309




02/04/2019AppendixFiled Appellant's Appendix Vol III. (SC)19-05310




02/04/2019AppendixFiled Appellant's Appendix Vol IV. (SC)19-05311




02/04/2019AppendixFiled Appellant's Appendix Vol V. (SC)19-05312




02/04/2019AppendixFiled Appellant's Appendix Vol VI. (SC)19-05313




02/04/2019AppendixFiled Appellant's Appendix Vol VII. (SC)19-05314




02/04/2019AppendixFiled Appellant's Appendix Vol VIII. (SC)19-05315




02/04/2019AppendixFiled Appellant's Appendix Vol IX. (SC)19-05316




02/04/2019AppendixFiled Appellant's Appendix Vol X. (SC)19-05317




02/04/2019AppendixFiled Appellant's Appendix Vol XI. (SC)19-05318




02/15/2019Order/ProceduralFiled Order Directing Transmission of Exhibits.  The district court clerk shall have 30 days from the date of this order to transmit State's Exhibits 28-32 (from trial) and Court Exhibit A (from November 30, 2017), from the underlying case number C-15-309578-1. Upon receipt the clerk of this court shall file the exhibits for consideration with the appendix.   (SC)19-07189




03/06/2019MotionFiled Respondent's Motion for Enlargement of Time (Answering Brief). (SC)19-09979




03/06/2019Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Respondent's Answering Brief due: April 5, 2019. (SC)19-09981




04/03/2019BriefFiled Respondent's Answering Brief. (SC)19-14487




05/02/2019MotionFiled Stipulation to File Reply Brief. (SC).19-19441




05/03/2019Notice/OutgoingIssued Notice Motion/Stipulation Approved. Appellant's Reply Brief due: June 3, 2019. (SC).19-19490




05/15/2019BriefFiled Appellant's Reply Brief. (SC)19-21520




05/16/2019Case Status UpdateBriefing Completed/To Screening. (SC)


08/07/2019Notice/OutgoingIssued Notice of Transfer Case to Court of Appeals.  (SC)19-33173




08/07/2019Case Status UpdateTransferred to Court of Appeals.  (SC)


10/31/2019Order/DispositionalFiled Order of Affirmance.  "ORDER the judgment of the district court AFFIRMED."  Court of Appeals-MG/JT/BB  (SC)


11/18/2019Case Status UpdateTransferred from Court of Appeals. (SC)


11/18/2019Post-Judgment PetitionFiled Appellant's Petition For Review. (SC)19-47212




01/07/2020Order/ProceduralFiled Order Directing Answer to Petition for Review.  Respondent's Answer due:  14 days.  (SC)20-00789




01/21/2020Post-Judgment PetitionFiled Respondent's Answer to Petition for Review. (SC)20-02828




03/23/2020Post-Judgment OrderFiled Order Granting Petition for Review. Having considered the petition for review and answer thereto, we have determined that our review is warranted. Accordingly, we grant the petition for review. Our review will be based on the record and briefs previously filed. fn1 [The Honorable Mark Gibbons, Justice, did not participate in the decision of this matter.] (SC).20-11072




03/23/2020Order/ProceduralFiled Notice of Voluntary Disclosure. You are hereby notified that the undersigned, Mark Gibbons, Justice, is directly related to Michael Gibbons, Judge, who presided over this appeal in the Court of Appeals. The Supreme Court has vacated the decision of the Court of Appeals and granted de nevo review of the district court decision. The undersigned has no bias for or against any party to this appeal. Any Recusal Request due: 7 days. (SC).20-11074




10/01/2020Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before the Court En Banc. Author: Silver, J. Majority: Pickering/Gibbons/Hardesty/Parraguirre/Stiglich/Cadish/Silver. 136 Nev. Adv. Opn. No. 62. En Banc. (SC).20-35951




10/05/2020Post-Judgment PetitionFiled Appellant's Petition for Rehearing. (SC)20-36475




10/19/2020Notice/IncomingFiled Notice of Appearance (John Niman, Deputy District Attorney as counsel for respondent). (SC)20-38250




10/19/2020Post-Judgment PetitionFiled Respondent's Petition for Rehearing. (SC)20-38251




11/13/2020Post-Judgment OrderFiled Order Denying Rehearings. "Appellant's and Respondent's petitions for rehearing are denied." NRAP 40(c). (SC).20-41450




12/09/2020RemittiturIssued Remittitur. (SC).20-44776




12/09/2020Case Status UpdateRemittitur Issued/Case Closed. (SC).


12/18/2020RemittiturFiled Remittitur. Received by District Court Clerk on December 10, 2020. (SC)20-44776





Combined Case View